UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2531


MILFORD GEORGE COOPER,

                Plaintiff - Appellant,

          v.

JEFFREY R. EDWARDS, Attorney; ROY COOPER, North Carolina
Attorney General; JP MORGAN CHASE BANK; LAW FIRM OF BROCK &
SCOTT, LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:13-cv-00711-D)


Submitted:   February 27, 2014             Decided:   March 4, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milford George Cooper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Milford   George    Cooper      appeals   the   district   court’s

order   dismissing      his     civil       complaint   under    28     U.S.C.

§ 1915(e)(2)(B) (2012).        We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         Cooper v. Edwards, No. 5:13-cv-00711-D

(E.D.N.C. Dec. 5, 2013).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this    court   and    argument   would   not    aid   the

decisional process.



                                                                       AFFIRMED




                                        2